Case: 20-20530     Document: 00516006641         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      September 8, 2021
                                  No. 20-20530                          Lyle W. Cayce
                                                                             Clerk

   Canada Hockey, L.L.C., doing business as Epic Sports;
   Michael J. Bynum,

                                                           Plaintiffs—Appellees,

                                       versus

   Brad Marquardt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-181


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Michael J. Bynum and his publishing company sued Texas A&M
   University and its employees after they published a part of Bynum’s
   forthcoming book without permission. Relevant here, the district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20530      Document: 00516006641         Page: 2   Date Filed: 09/08/2021




                                   No. 20-20530


   denied summary judgment for Brad Marquardt, a Texas A&M employee. We
   DISMISS for lack of jurisdiction.
                                 I. Background
          Michael J. Bynum is a sportswriter and editor that operates his own
   publishing company, Canada Hockey LLC d/b/a Epic Sports (“Epic
   Sports”). In 1980, Bynum became interested in the “12th Man” lore while
   working on his first book about Texas A&M University’s (TAMU) football
   program. Plaintiffs describe the 12th Man story as follows:
          The University’s now famous 12th Man tradition was inspired
          by the actions of E. King Gill at the 1922 football game known
          as the “Dixie Classic.” Gill, a squad player for A&M’s football
          team, who was already training with the university’s basketball
          team, was up in the press box watching his team face the then
          top-ranked Prayin’ Colonels of Centre College, when he was
          waved down to the sideline before halftime to suit up in case
          his injured team ran out of reserve players. Gill stood on the
          sideline, ready to play, for the remainder of the game.
          Gill's commitment to step up for his team when in need later
          became a legend that was passed down from generation to
          generation of Aggies. Today, the 12th Man tradition is a symbol
          of the Aggies’ unity, loyalty, and willingness to serve when
          called upon to do so, and is woven into many aspects of life at
          A&M.
   In 1990, TAMU registered “12th Man” as a trademark and has since
   aggressively enforced it.
          Intrigued by the story, Bynum decided to write about Gill and his
   impact on TAMU’s football program for a forthcoming book titled 12th Man.
   For many years, Bynum researched Gill and the 12th Man story, including
   reviewing primary documents, visiting relevant locations, and conducting
   interviews with personnel in TAMU’s Athletic Department, including Brad




                                         2
Case: 20-20530       Document: 00516006641         Page: 3   Date Filed: 09/08/2021




                                    No. 20-20530


   Marquardt, an Associate Director of Media Relations. Eventually, Bynum
   hired Whit Canning to write a short biography about Gill (the “Gill
   Biography”), titled “An A&M Legend Comes to Life,” which Bynum
   planned to use as the opening chapter of his book.
          In June 2010, Bynum emailed Marquardt seeking photographs to
   include in his book, sending along a draft of the book in PDF form. In the
   email, Bynum specified that the PDF was “a draft version of the 12th Man
   Book” and “a work in progress . . . not in final form yet.” The draft contained
   Bynum’s name, copyright date, an indication that Epic Sports owned the
   copyright to the book, and a statement that “no part of the book may be
   reproduced or used in any form or by any means . . . without the permission
   of the publisher.” The Gill Biography was the opening chapter of the book.
   Bynum continued to email Marquardt as late as December 2013, asking
   questions related to the book. Bynum planned to publish his 12th Man book
   in the fall of 2014.
          In January 2014, TAMU’s Athletic Department directed its staff to
   find background information on Gill that could be used to promote the 12th
   Man story and raise money. Marquardt directed his secretary to retype the
   Gill Biography that Bynum sent to Marquardt in 2010; remove any references
   to Bynum or Epic Sports; rewrite the byline to read “by Whit Canning,
   special to Texas A&M Athletics” to suggest that Canning was commissioned
   to write the Biography exclusively for the Athletic Department; and change
   the original title of the Biography from “An A&M Legend Comes to Life” to
   “The Original 12th Man.” Marquardt provided the retyped Biography to his
   work colleagues.
          Soon after, the Athletic Department published the contents of the Gill
   Biography as an article on its website. Then, on January 19, 2014, both
   TAMU and its Athletic Department tweeted a link to the article on their




                                          3
Case: 20-20530        Document: 00516006641              Page: 4       Date Filed: 09/08/2021




                                         No. 20-20530


   respective Twitter accounts. The posts were retweeted and discussed by
   news sources. The article was also featured on the TAMU Times’ e-
   newsletter and website.
           On January 22, 2014, Bynum emailed Marquardt and another
   employee of the Athletic Department requesting immediate removal of the
   article. Several hours later, Marquardt responded that the article was no
   longer on the website, apologized for the “mix-up,” and asked whether it
   would “be possible to post the story as an ‘excerpt’ to [his] book.” He also
   stated: “I asked my secretary to key [the Biography] in for me which she
   did.” Though the article was removed, it was shared by others and reposted
   on various online forums. The book remains unpublished.
           In 2017, Bynum and Epic Sports filed suit against the TAMU Athletic
   Department, the TAMU 12th Man Foundation, and employees of the
   Athletic Department, including Marquardt. Relevant here, Plaintiffs assert
   against Marquardt direct and contributory copyright infringement claims
   under the Copyright Remedy Clarification Act (CRCA), 17 U.S.C. § 501, 1 as
   well as a claim under the Digital Millennium Copyright Act (DMCA), 17
   U.S.C. § 1202.
           Marquardt moved to dismiss the claims on qualified immunity
   grounds, which the district court denied. After discovery, Marquardt moved
   for summary judgment, as did Plaintiffs. The district court denied both
   motions for summary judgment, concluding that genuine issues of material



           1
              A direct copyright infringement claim stems directly from the CRCA, but a
   contributory claim does not. Nevertheless, though “[the CRCA] does not expressly render
   anyone liable for infringement committed by another, these doctrines of secondary liability
   emerged from common law principles and are well established in the law.” Metro-Goldwyn-
   Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005) (internal quotation marks and
   citations omitted).




                                                4
Case: 20-20530      Document: 00516006641           Page: 5    Date Filed: 09/08/2021




                                     No. 20-20530


   fact exist as to whether Plaintiffs obtained a valid copyright in the Gill
   Biography. Marquardt appeals. The district court certified the appeal as
   frivolous.
                                   II. Jurisdiction
          Ordinarily, we do not have jurisdiction to review a denial of a summary
   judgment motion because such a decision is not final within the meaning of
   28 U.S.C. § 1291. Gobert v. Caldwell, 463 F.3d 339, 344 (5th Cir. 2006).
   However, a district court’s denial of summary judgment on the basis of
   qualified immunity is immediately appealable under the collateral order
   doctrine, to the extent that it turns on a matter of law. Trent v. Wade, 776 F.3d
   368, 376 (5th Cir. 2015). “When a district court denies an official’s motion
   for summary judgment predicated upon qualified immunity, the district court
   can be thought of as making two distinct determinations, even if only
   implicitly.” Heaney v. Roberts, 846 F.3d 795, 800 (5th Cir. 2017) (internal
   quotation marks and citation omitted). These determinations are: (1) a
   certain course of conduct would, as a matter of law, be objectively
   unreasonable in light of clearly established law; and (2) a genuine issue of fact
   exists regarding whether the defendant did, in fact, engage in such conduct.
   Id. We lack jurisdiction to review the second type on interlocutory appeal. Id.
   In other words, “we cannot challenge the district court’s assessments
   regarding the sufficiency of the evidence—that is, the question whether there
   is enough evidence in the record for a jury to conclude that certain facts are
   true.” Trent, 776 F.3d at 376 (quoting Kinney v. Weaver, 367 F.3d 337, 347
   (5th Cir. 2004) (en banc)).
          Although we lack jurisdiction to resolve “the genuineness of any
   factual disputes,” we do have jurisdiction to determine “whether the factual
   disputes are material.” Kovacic v. Villarreal, 628 F.3d 209, 211 n.1 (5th Cir.
   2015). “So, we review the complaint and record to determine whether,




                                          5
Case: 20-20530        Document: 00516006641          Page: 6    Date Filed: 09/08/2021




                                      No. 20-20530


   assuming that all of [the plaintiff’s] factual assertions are true, those facts are
   materially sufficient to establish that defendants acted in an objectively
   unreasonable manner. Even where . . . the district court has determined that
   there are genuine disputes raised by the evidence, we assume plaintiff’s
   version of the facts is true, then determine whether those facts suffice for a
   claim . . . under these circumstances.” Wagner v. Bay City, 227 F.3d 316, 320
   (5th Cir. 2000).
          We give de novo review to the legal issues relating to qualified
   immunity. King v. Handorf, 821 F.3d 650, 653 (5th Cir. 2016).
                              III. Qualified Immunity
          “The doctrine of qualified immunity protects government officials
   ‘from liability for civil damages insofar as their conduct does not violate
   clearly established statutory or constitutional rights of which a reasonable
   person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)
   (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To establish that
   qualified immunity does not apply, the plaintiff must prove that the state
   actor (1) violated a statutory or constitutional right, and (2) that the right was
   “clearly established” at the time of the challenged conduct. King, 821 F.3d
   at 653. “The relevant, dispositive inquiry in determining whether a right is
   clearly established is whether it would be clear to a reasonable [official] that
   his conduct was unlawful in the situation he confronted.” Porter v. Epps, 659
   F.3d 440, 445 (5th Cir. 2011) (quoting Saucier v. Katz, 533 U.S. 194, 202
   (2001)).
          Marquardt argues that the district court erred in denying summary
   judgment on the basis of qualified immunity for both the copyright
   infringement and DMCA claims. We address each claim in turn.
                            A. Copyright Infringement




                                           6
Case: 20-20530      Document: 00516006641           Page: 7    Date Filed: 09/08/2021




                                     No. 20-20530


          In denying Marquardt’s motion for summary judgment, the district
   court rejected his qualified immunity defense to the copyright infringement
   claims, concluding that a genuine issue of fact exists as to the ownership of
   the copyright in the Gill Biography. On appeal, Marquardt argues that he is
   entitled to qualified immunity because Plaintiffs cannot prove that he
   violated their statutory right—that is, Plaintiffs cannot show that they owned
   the copyright at the time of the alleged violation.
          A copyright vests initially in the author of the work, unless the work is
   “made for hire,” in which case the ownership of the copyright vests initially
   in the employer or commissioner of the work. 17 U.S.C. § 201(a) & (b).
   According to Marquardt, Plaintiffs did not enter a valid work for hire
   agreement with Canning and therefore did not own the copyright when the
   violation occurred. He contends that Bynum’s declaration averring
   otherwise is not sufficient to prove that the arrangement was a work for hire.
   Further, because Plaintiffs cannot produce the original contract from 1997
   (when the agreement was allegedly made) and have only produced a written
   agreement created a month after the copyright violation occurred, no
   reasonable factfinder could find a work for hire relationship in which the
   copyright initially vested in Bynum.
          This is a classic argument that the factual dispute is not genuine, over
   which we lack jurisdiction. Indeed, Marquardt’s attack on the district court’s
   conclusion that a genuine issue of fact exists over the ownership of the
   copyright mirrors his arguments made before the district court, which held:
          Defendant’s motion [for summary judgment], which is based
          on his contention that Plaintiffs did not acquire the rights to the
          Canning article (the subject matter of this suit) until February
          5, 2014—a month after the alleged infringement—is
          controverted by Bynum’s own declaration that he had obtained
          those rights years earlier. Bynum avers that Canning was hired




                                          7
Case: 20-20530      Document: 00516006641          Page: 8    Date Filed: 09/08/2021




                                    No. 20-20530


          to write the article about E. King Gill in the late 1990s and that
          he or his company have always owned the rights to it since as
          early as 1997 or 1998. This raises a fact issue. The fact that
          Bynum cannot locate the actual written contract may prove
          fatal in front of the jury, but it does not diminish the fact that
          his own declaration raises a fact issue. Additionally, a copy of
          the actual Canning article that Defendant possessed is attached
          to his declaration and it demonstrates on the first page that one
          of the Plaintiffs has a 1998 copyright. While the Canning
          affidavit would provide additional support for this claim, an
          issue of material fact exists with it or without it.
   Marquardt’s challenge of the denial of summary judgment on the copyright
   infringement claims goes to the genuineness of the factual dispute, not its
   materiality, and we therefore dismiss this part of the appeal for lack of
   jurisdiction.
                                     B. DMCA
          Next, Marquardt argues that he is entitled to qualified immunity with
   respect to the DMCA claim because Plaintiffs’ statutory right was not
   “clearly established” at the time of the alleged violation. The DMCA
   prohibits unauthorized removal or alteration of “copyright management
   information,” such as the title, the author, or copyright owner of the work.
   17 U.S.C. § 1202(c). Marquardt contends that it was not clearly established
   at the time of the alleged violation that the information removed from the Gill
   Biography was “copyright management information” protected by the
   DMCA.
          We decline to consider the merits of Marquardt’s qualified immunity
   defense against the DMCA claim because it is untimely. Marquardt first
   raised his defense in a motion to dismiss, which was rejected by the district
   court. Marquardt did not appeal the ruling nor raise this defense again in his
   motion for summary judgment. Now, in the instant appeal of the denial of




                                          8
Case: 20-20530      Document: 00516006641           Page: 9    Date Filed: 09/08/2021




                                     No. 20-20530


   summary judgment, he seeks appellate review of the district court’s prior
   ruling on his motion to dismiss, contending that the motion-to-dismiss denial
   is “merged into” the summary judgment denial.
          Not so. A district court’s denial of a motion to dismiss on the basis of
   qualified immunity is a final appealable decision within the meaning of 28
   U.S.C. § 1291. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); see Behrens v.
   Pelletier, 516 U.S. 299, 308 (1996) (making clear that an appeal is available
   from denials of an immunity defense at both the pleading and summary
   judgment stages). The denial is subject to the 30-day time limit for appeal.
   Fed. R. App. P. 4(a)(1)(A). Therefore, Marquardt had 30 days after the
   district court denied his motion to dismiss to file a notice of appeal. Having
   failed in this, Marquardt now attempts to sneak in his qualified immunity
   argument on appeal, which was not even raised in his motion for summary
   judgment. Cf. Armstrong v. Tex. State Bd. of Barber Examiners, 30 F.3d 643,
   644 (5th Cir. 1994) (dismissing as untimely appeal of summary judgment
   denial, where defendants raised the same pleadings-based qualified immunity
   defense in both the motion to dismiss and motion for summary judgment, but
   failed to appeal prior denial of the motion to dismiss).
          We conclude that Marquardt lost his right to challenge the denial of
   qualified immunity against the DMCA claim, and any later effort to appeal
   would not be timely. Accordingly, we dismiss this part of the appeal for lack
   of jurisdiction due to untimeliness. See Sudduth v. Tex. Health & Human
   Servs. Comm’n, 830 F.3d 175, 177 (5th Cir. 2016) (“It is well established ‘that
   the timely filing of a notice of appeal in a civil case . . . is a jurisdictional
   requirement.’”) (quoting Bowles v. Russell, 551 U.S. 205, 214 (2007)).
                                  IV. Conclusion
          For the foregoing reasons, we DISMISS the appeal for lack of
   jurisdiction.




                                          9